Banke, Judge,
dissenting.
I cannot agree that we are not ignoring the case of State v. Sanders, 154 Ga. App. 305 (267 SE2d 906) (1980), in this case and in the case of State v. Johnston, 160 Ga. App. 71 (1981). As stated in Sanders, “[S]uch motions lie only where tangible physical evidence has been seized. Code § 27-313; Brockington v. State, 152 Ga. App. 11 (262 SE2d 170) (1979).” The only motion to suppress we have is as provided by statute and codified in Code § 27-313. Said code provides: “(a) A defendant aggrieved by an unlawful search and seizure may move the court for the return of property the possession of which is not otherwise unlawful . . .” (Emphasis supplied.)
In the subject case, as was also true in Johnston, supra, there was no search and seizure and there was no entreaty to return a tangible item belonging to either defendant. Further, it appears rather clear that the right of the people as stated in the Fourth Amendment to be secure in their persons, houses, papers, and effects against unreasonable search and seizures has no application to the results of *622an intoximeter test for the reasons stated.
Other motions and procedures are available to secure a ruling on the admissibility of evidence likely to be introduced in the trial of a pending case. We should not judicially erode or extend the clear purpose for which Code § 27-313 was provided by the Legislature.
Accordingly, I would affirm the subject case and overrule State v. Johnston, supra.